DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a singular circumferential annular concave outer pin surface” (claims 1 and 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Additionally, applicant’s specification in this instant application recites in [0010] “The concave outer pin surface includes a pin seal surface and a continuous extension from the pin seal surface to the pin torque shoulder” and in [0011] “The continuous concave outer pin surface thus advantageously provides a single surface along which the inner box surface can interact…”  The specification in this instant application does not limit the structure to a “a singular circumferential annular concave outer pin surface”, as claimed, but rather describes the “concave outer pin surface includes a pin seal 
Furthermore, the parent applications (applications 15974993 and 14626297), of this instant application, appears to have the same deficiencies with their specifications’ and drawings’, as this instant application, with regards to the “a singular circumferential annular concave outer pin surface”.  So, there also appears to be no support in the parent applications for the “a singular circumferential annular concave outer pin surface”.
Finally, the original claim set in each of the parent applications for this instant application is void of the “a singular circumferential annular concave outer pin surface” recitation, too.


    PNG
    media_image1.png
    457
    972
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
For the purpose of advancing prosecution, the recitation, “a singular circumferential annular concave outer pin surface”, will be treated as if there is --one and only one singular circumferential annular concave outer pin surface--, even though such appears to be not supported, as discussed above.

Specification
The recitation(s) “a singular circumferential annular concave outer pin surface” and “free end” is/are not identified in the descriptive portion of the specification by reference to the drawing in accordance with MPEP § 608.01 (o). 

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation in claims 1 and 10 of “a singular circumferential annular concave outer pin surface” does not appear to be supported by the original disclosure of this instant application or the original disclosures of this instant application’s parents’ original disclosures (see applications 15974993 and 14626297).  Accordingly, the recitation of “a singular circumferential annular concave outer pin surface”, in this instant application appears to introduce new matter.  
It is noted that this instant application is a CON of 15974993 and not a CIP, emphasis added.  If applicant wishes to maintain the recitation of “a singular 
Claims 1 and 10 both recite “a first tube having a pin, the pin having pin threads, a singular circumferential annular concave outer pin surface, and a pin torque shoulder at a free end”.  The pin is element 20, the pin thread(s) is element 22, the pin torque shoulder is element 26, the free end contains element 26 but the free end itself is not labeled with a reference character, and the “a singular circumferential annular concave outer pin surface” does not have a reference character nor does such a singular circumferential annular concave outer pin surface appear to be illustrated in any of the figures, in this application.  The pin includes all structures from at least the threads up to the free end.  The annotated Fig. above, which has been annotated by the examiner, illustrates at least two circumferential annular concave outer pin surfaces.  Accordingly, the recitation of “a singular circumferential annular concave outer pin surface” does not appear to be illustrated.  It is noted that the recitation “a singular circumferential annular concave outer pin surface” implies that there is to be only one (a singular) “circumferential annular concave outer pin surface”. It is also noted that “circumferential annular” does not require a complete 360-degree structure but allows for a more broader structure that merely has to be “circumferential annular” in nature.
Additionally, applicant’s specification in this instant application recites in [0010] “The concave outer pin surface includes a pin seal surface and a continuous extension from the pin seal surface to the pin torque shoulder” and in [0011] “The continuous concave outer pin surface thus advantageously provides a single surface along which the inner box surface can interact…”  The specification in this instant application does 
Furthermore, the parent applications (applications 15974993 and 14626297), of this instant application, appears to have the same deficiencies with their specifications’ and drawings’, as this instant application, with regards to the “a singular circumferential annular concave outer pin surface”.  So, there appears to be no support in the parent applications for the “a singular circumferential annular concave outer pin surface”.
Finally, the original claim set in each of the parent applications for this instant application is void of the “a singular circumferential annular concave outer pin surface” recitation, too.
For the purpose of advancing prosecution, the recitation, “a singular circumferential annular concave outer pin surface”, will be treated as if there is --one and only one singular circumferential annular concave outer pin surface--, even though such appears to be not supported, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (pins and boxes) which are similar to the applicant’s claimed invention; US-20100301603, US-20150145247, US-10316995, US-8894101, WO-2010133299, and CA-2701417.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/26/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679